Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims as amended present a non-transitory storage media, system, and a method comprising: storing, by a cloud service, pattern data that identifies a plurality of template patterns, wherein each template pattern of the plurality of template patterns corresponds to a plurality of templates, wherein each template of the plurality of templates is a normalized version of one or more requests that are indicated in a first workload of requests received at least one computing resource; determining at least one of a frequency or execution time of each template pattern, of the plurality of template patterns, in the first workload; based at least in part on at least one of the frequency or the execution time of each template pattern, determining, by the cloud service, an order of the plurality of template patterns; selecting, based at least in part on the order of the plurality of template patterns, at least a first template pattern; generating, based at least in part on the first template pattern, a second workload that is different than the first workload, wherein the second workload includes a set of artificial data values that were not included in the first workload, wherein generating the second workload comprises generating a set of requests that follow the first template pattern and include the set of artificial data values; and identifying, by the cloud service, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/25/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152